Case 1:20-cv-02393-JPH-MG Document 35 Filed 05/27/21 Page 1 of 4 PageID #: 217




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

DEWAYNE T. EMBERTON,                             )
                                                 )
                             Plaintiff,          )
                                                 )
                        v.                       )   No. 1:20-cv-02393-JPH-MG
                                                 )
CHASE WINKLE,                                    )
CITY OF MUNCIE,                                  )
                                                 )
                             Defendants.         )

                                           ORDER

      Plaintiff, Dewayne Emberton, has filed a motion to appoint counsel. Dkt.

[32]. "Litigants in federal civil cases do not have a constitutional or statutory

right to court-appointed counsel." Walker v. Price, 900 F.3d 933, 938 (7th Cir.

2018). Instead, a litigant who is unable to afford counsel "may ask the court to

recruit a volunteer attorney to provide pro bono representation." Id. (citing 28

U.S.C. § 1915(e)(1)).

      "Two questions guide a court's discretionary decision whether to recruit

counsel: (1) 'has the indigent plaintiff made a reasonable attempt to obtain

counsel or been effectively precluded from doing so,' and (2) 'given the difficulty

of the case, does the plaintiff appear competent to litigate it himself?'" Id.

(quoting Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007) (en banc)). The first

inquiry—whether an indigent litigant reasonably attempted to get a lawyer—"is




                                             1
Case 1:20-cv-02393-JPH-MG Document 35 Filed 05/27/21 Page 2 of 4 PageID #: 218




a mandatory, threshold inquiry that must be determined before moving to the

second inquiry." Eagan v. Dempsey, 987 F.3d 667, 682 (7th Cir. 2021).

      For the first question, Mr. Emberton states that he has contacted a

lawyer from the ACLU without success. See dkt. 32 at 1–2; dkt. 32-1. Mr.

Emberton has thus made some effort to obtain counsel, and he should

continue that effort.

      For the second question, a court considers whether the case's complexity

"exceeds the . . . plaintiff's capacity as a layperson to coherently present it to

the judge or jury himself." See Olson v. Morgan, 750 F.3d 708, 712 (7th Cir.

2014) (quoting Pruitt, 503 F.3d at 655). In his complaint, Mr. Emberton alleged

that his May 22, 2018 arrest violated his constitutional rights. See dkt. 1 at 6–

8; dkt. 31 at 3–5. However, at screening, the Court determined that the suit is

time-barred by the applicable statute of limitations and gave Mr. Emberton

additional time to show cause why the action should not be dismissed for that

reason. Dkt. 31 at 6. Mr. Emberton's immediate task is thus not complex: he

must show cause why the suit is not barred by the statute of limitations. See

id. His filings to date show that he is capable of that task. See, e.g., dkt. 12;

dkt. 14; dkt. 22; dkt. 32; dkt. 33.

      In his motion to recruit counsel, Mr. Emberton argues that he does not

"have the knowledge and access to study the case as a professional." Dkt. 32

at 1. "That alone, however, does not help the Court determine whether the

case's complexity exceeds his capacity to present it because nearly all pro se

litigants lack legal degrees." Buchanan v. Schriver, No. 2:20-CV-00691-JPH-

                                          2
Case 1:20-cv-02393-JPH-MG Document 35 Filed 05/27/21 Page 3 of 4 PageID #: 219




MJD, 2021 WL 1890316, at *1 (S.D. Ind. May 3, 2021). Mr. Emberton also

claims that he "has limited access to . . . [the] law library for inmates," dkt. 32

at 2, but he has not provided details on that limited access or on what

additional information he seeks. Moreover, any delay associated with limited

access to the law library may be addressed through a motion for extension of

time, which Mr. Emberton has already taken advantage of. See dkt. 34 (Mr.

Emberton's motion for extension of time granted).

      Because Mr. Emberton has not shown that this case exceeds his capacity

to present it, his motion for assistance in recruiting counsel is DENIED

without prejudice.

SO ORDERED.

Date: 5/27/2021




                                         3
Case 1:20-cv-02393-JPH-MG Document 35 Filed 05/27/21 Page 4 of 4 PageID #: 220




Distribution:

DEWAYNE T. EMBERTON
Deleware County Jail
3100 S. Tillotson Ave
Muncie, IN 47302

Tia J. Combs
FREEMAN MATHIS & GARY, LLP
tcombs@fmglaw.com

R. Jeffrey Lowe
KIGHTLINGER & GRAY, LLP (New Albany)
jlowe@k-glaw.com

Casey C. Stansbury
FREEMAN MATHIS & GARY, LLP
cstansbury@fmglaw.com

Caitlin McQueen Tubbesing
FREEMAN MATHIS & GARY, LLP
ctubbesing@fmglaw.com




                                      4
